ALLOWANCE
	This Office action is responsive to the amendment filed September 7, 2021 for reissue application 16/886,724.  Claims 1-21 are pending.
	The Application Data Sheet filed September 7, 2021 has been accepted.
	The declaration filed September 7, 2021 has been accepted.  Therefore, the 35 U.S.C. 251 rejection of claims 1-21 has been withdrawn.
	Claim 10 has been amended; therefore, the 35 U.S.C. 112, second paragraph rejection of claims 10-18 has been withdrawn.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art of record fails to teach selecting the model from storage based on a match of the first tuning session duration and a second tuning session duration, the second tuning session duration indicative of an amount of time between channel changes of a second media presentation device at a second media presentation location; estimating a second presentation session duration of media presented within the second tuning session duration based on the model as recited in independent claim 1.  Independent claims 10 and 19 recite similar language. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JALATEE WORJLOH/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        




Conferees: 

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992